DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/29/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/26/2019 and 02/19/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 08/20/2019 as modified by the amendment filed on 07/29/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/device, and computer readable medium for solving sparse reward tasks using self-balancing shaped rewards.
Claim 1 recites [a] method for training a goal-oriented task module implemented on one or more hardware processors, comprising: randomly selecting a start state and a goal state for the goal-oriented task module comprising one or more neural networks; traversing a first trajectory for moving from the start state toward the goal state, the first trajectory ending at a first terminal state; traversing a second trajectory for moving from the start state toward the goal state, the second trajectory ending at a second terminal state, the first terminal state being closer to the goal state than the second terminal state is to the goal state; updating a first reward for the first trajectory using a self-balancing reward function based on the second terminal state; updating a second reward for the second trajectory using the self-balancing reward function based on the first terminal state; determining a gradient for the goal-oriented task module, wherein the second trajectory contributes to the determination of the gradient and wherein the first trajectory contributes to the determination of the gradient when at least one of the following is true: (i) the first terminal state and the second terminal state are within a first threshold distance of each other, and (ii) the first terminal state is within a second threshold distance from the goal state; and training the goal-oriented task module by updating one or more parameters of the goal-oriented task module based on the gradient. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-16 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 17-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for training a goal-oriented task module implemented on one or more hardware processors, comprising:

one or more hardware processors
randomly selecting a start state and a goal state for the goal-oriented task module comprising one or more neural networks; 

This limitation includes the step(s) of: randomly selecting a start state and a goal state for the goal-oriented task module comprising one or more neural networks.  
No additional elements are positively claimed.
This limitation is directed to selecting states which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed. Note: the neural network is not positively claimed as doing or performing anything. 
traversing a first trajectory for moving from the start state toward the goal state, the first trajectory ending at a first terminal state;
This limitation includes the step(s) of: traversing a first trajectory for moving from the start state toward the goal state, the first trajectory ending at a first terminal state. 
No additional elements are positively claimed.
This limitation is directed to performing the mental step of traversing from one state to the next which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
traversing a second trajectory for moving from the start state toward the goal state, the second trajectory ending at a second terminal state, the first terminal state being closer to the goal state than the second terminal state is to the goal state;
This limitation includes the step(s) of: traversing a second trajectory for moving from the start state toward the goal state, the second trajectory ending at a second terminal state, the first terminal state being closer to the goal state than the second terminal state is to the goal state. 
No additional elements are positively claimed.
This limitation is directed to performing the mental step of traversing from one state to the next which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
updating a first reward for the first trajectory using a self-balancing reward function based on the second terminal state;
This limitation includes the step(s) of: updating a first reward for the first trajectory using a self-balancing reward function based on the second terminal state. 
No additional elements are positively claimed.
This limitation is directed to the mental step of applying a reward which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
updating a second reward for the second trajectory using the self-balancing reward function based on the first terminal state;
This limitation includes the step(s) of: updating a second reward for the second trajectory using the self-balancing reward function based on the first terminal state. 
No additional elements are positively claimed.
This limitation is directed to the mental step of applying a reward which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
determining a gradient for the goal-oriented task module, wherein the second trajectory contributes to the determination of the gradient and wherein the first trajectory contributes to the determination of the gradient when at least one of the following is true: (i) the first terminal state and the second terminal state are within a first threshold distance of each other, and (ii) the first terminal state is within a second threshold distance from the goal state; and
This limitation includes the step(s) of: determining a gradient for the goal-oriented task module, wherein the second trajectory contributes to the determination of the gradient and wherein the first trajectory contributes to the determination of the gradient when at least one of the following is true: (i) the first terminal state and the second terminal state are within a first threshold distance of each other, and (ii) the first terminal state is within a second threshold distance from the goal state. 
No additional elements are positively claimed.
This limitation is directed to applying a logical mental step which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
training the goal-oriented task module by updating one or more parameters of the goal-oriented task module based on the gradient.
This limitation includes the step(s) of: training the goal-oriented task module by updating one or more parameters of the goal-oriented task module based on the gradient.  
No additional elements are positively claimed.
This limitation is directed to the mental step of updating a parameter which may performed mentally and/or simply organizing human activities in order to facilitate the solving of sparse reward tasks using self-balancing shaped rewards which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. The additional elements listed in the device and computer readable medium claims (generic processor and memory) merely relate to computing components which are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing component.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and store known data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor and memory merely process and store known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/device claim 17 and CRM claim 10 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer component, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9, 11-16, and 18-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims randomly selecting a start and goal state, traversing a trajectory, updating a reward, determining a gradient, and updating parameters. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from solving sparse reward tasks using self-balancing shaped rewards. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  


No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Examiner’s Response to Arguments
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-20, on page(s) 7-12 of Applicant’s Remarks (dated 07/29/2022), Applicants traverse the 35 USC §101 rejections arguing the following: 1) the claims are not directed to any judicial exception; 2) the claims integrate any alleged exception into a practical application; 3) the elements amount to significantly more than any alleged judicial exception.
With respect, the claims remain rejected under 35 USC §101 as follows.
Step 2A, Prong 1: The claims are Abstract
Despite the claim amendments, the claims continue to recite an abstract idea which may be categorized in either the “mental processes” bucket and/or the “method of organizing human activities” bucket. Applicant argues and believes that the mere inclusion of “one or more hardware processors” to the preamble of the method claims somehow cures the claims from being abstract – it does not. As detailed in the rejection above, each of the individual steps when considered individually and/or when considered collectively merely describe steps which could be performed mentally and/or describe methods for organizing human activities. For example, the first step of randomly selecting a start state and goal state could be accomplished by flipping a coin or shuffling a deck of cards. Furthermore, the second and third steps describe traversing a trajectory which is a mental step. For example, maneuvering through a building or contemplating a travel path to the grocery store may be considered a mental step for traversing a trajectory or an organization of human activities. A similar analysis may be applied to the remaining steps. Thus, the Office maintains the opinion that the claims recite an abstract idea and that the addition of one or more hardware processors does not cure that problem.
Applicant argues that Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas (published by USPTO, Jan. 7, 2019) is relevant. Example 39 recites a method for training a neural network for facial detection and was determined to not fall into any judicial exception enumerated in the 2019 PEG under Step 2A- Prong 1. Example 39 is not relevant as the claimed neural network is not claimed as being trained to perform any of the claimed steps. Thus, the Office maintains that the claims as currently amended recite an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application
Applicant argues that the amended claims necessarily integrate the abstract idea into a practical application. Applicant argues that the limitations relate to a specific usage (e.g., a neural network backed task module to perform tasks) to provide a particular application that improves technology (e.g., to train the neural network backed task module to perform certain tasks). 
The Office maintains that the judicial exception is not integrated into a practical application. The additional elements listed above (e.g., processor and neural network) that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. The additional elements listed in the device and computer readable medium claims (generic processor and memory) merely relate to computing components which are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: The Claim Does Not Provide an Inventive Concept
Applicant argues that the amended claim is patent eligible because it recites elements that amount to significantly more than any alleged exception. Applicant also argues that the additional elements of the amended claims are not just any generic computer components, but, are instead specific elements configured to perform specific operations. For example, a goal-oriented task module comprising one or more neural networks. 
The Office maintains that claims, taken individually and in combination, do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and store known data. 
Furthermore, the amendment of a neural network is not positively claimed as performing any step. Thus, the claims are rejected as not patent eligible under 35 USC §101.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimberg et al. 2006/0136922 [0029 - task module] An example of a screen shot showing a sample output from task module is illustrated in FIGS. 5A and 5B. The task module includes a Task Name field 501 and an Objective field 502 that are primarily used to orient the role as to the purpose of the task being performed. The Test Instruction field 503 provides step-by-step instructions to the role as to how the task is to be completed. Also included are links to the Rules 504 related to the specific task to which the role can refer. Questionnaire field 505 is provided that is to be completed by the role as part of the steps identified in Test Instruction field 503.
Lippmann et al. 2005/0138413 [0063 - a traversal from a start state to a destination or end state] Referring now to FIG. 3, shown is a representation 100 of a path that may be included within an attack tree. A path within an attack tree may be defined as a traversal from a start state to a destination or end state. The representation 100 includes nodes 102a, 102b, and 102n as well as edges 104a and 104n corresponding to transitions. In this representation 100, the node 102a may be a start node, for example, representing a start state of an attacker. Node 102n may represent a destination state that may be achieved by an attacker. Edges 104a and 104n represent vulnerabilities or other actions allowing a transition from one state to another. For example, a vulnerability corresponding to edge 104a causes an attacker's state to transition from 102a to 102b. In this embodiment described herein, a node may represent a particular attacker's access level or privilege on a particular host, knowledge gained, or network state. The arc or edge representing a transition between states may represent a particular vulnerability on a host causing a transition between states. It should be noted that a vulnerability that is exploited by an attacker performing an action on a particular host may be characterized as causing a transition from one state to another. As used herein, an attacker may transition between states by transitioning from one host to another, increasing attacker privileges or accesses on a same host, gaining knowledge or changing network state. In other words, transitioning between states in an attack graph does not always mean that an attacker advances between hosts. A vulnerability may be local and/or or remote. If a vulnerability is local, the vulnerability may be exploited locally on a host offering the vulnerable service, for example. If a vulnerability is remote, an attack may occur through a remote connection from a location other than from the host offering the service. It should be noted that how an embodiment may represent states of a node and edge are described elsewhere herein in more detail.

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682